Citation Nr: 0932746	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  00-21 425	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for blindness of the 
right eye, diagnosed as homonymous hemianopia.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 
to September 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for blindness of the 
right eye and PTSD.  

The Board notices, however, the Veteran also has been 
diagnosed with psychiatric disorders other than PTSD - 
namely, impulse control disorder, depressive disorder, 
dementia, and mood disorder.  The Board therefore is not just 
limiting the claim for a psychiatric disorder to PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.)

To support his claims, the Veteran testified at a December 
2000 videoconference hearing before a Veterans Law Judge 
(VLJ) who has since retired.  So in October 2007 the Board 
sent the Veteran a letter offering him another hearing before 
a different VLJ who will ultimately decide this appeal.  See 
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2008) 
(the VLJ who conducts the hearing will participate in making 
the final determination of the claim).  The Veteran did not 
respond to that letter, however, so according to the terms of 
the letter the Board is presuming he does not want another 
hearing.



The Board remanded this case in May 2001, August 2003, and 
February 2005 for further development.  Thereafter, in a June 
2006 decision, the Board denied the Veteran's claims.  He 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a June 2007 order, granting a 
joint motion, the Court vacated the Board's decision and 
remanded the case to the Board for further development and 
readjudication.

To comply with the Court's order, the Board in turn remanded 
this case to the RO, via the Appeals Management Center (AMC), 
in December 2007.  Unfortunately, however, another remand is 
required, in part, to comply with the Board's prior remand 
directives, as well as to afford the Veteran an appropriate 
VA examination.  See Dyment v. West, 13 Vet. App. 141, 146- 
47 (1999) (indicating that, although there need not be 
"exact" compliance with the Board's remand directives, 
there has to be at least "substantial" compliance).  And 
here, as will be explained, there was not.


REMAND

Another remand is required to obtain the actual disability 
determination of the Social Security Administration (SSA) 
regarding the Veteran's claim with that agency or, if 
unavailable, to provide the Veteran proper notice as to its 
unavailability.  38 C.F.R. § 3.159(c)(2) and (c)(3).

A remand is also required to provide the Veteran a VA 
psychiatric examination for an opinion as to whether any of 
his psychiatric disorders, other than PTSD, are related to 
his military service.  See again Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).



As the joint motion points out, the Board remanded this case 
in February 2005 with the following instructions: 

The RO should obtain from the SSA copies of all 
records pertinent to the veteran's claim for SSA 
disability benefits, as well as the medical 
records relied upon concerning that claim.  The 
RO should also request a copy of the veteran's 
earnings history from his separation from service 
until the present date.  VA must continue its 
efforts until all records are obtained or unless 
it is reasonably certain that such records do not 
exist or that further efforts to obtain them 
would be futile.  If no such records exist, this 
should be documented.

The joint motion then explained that the Veteran's claims 
file contains some, but not all, of his SSA records, nor does 
it appear that he was properly notified of the inability to 
obtain his complete SSA records.  As a result, the Board 
remanded this case in December 2007 to comply with the 
directive of the Joint Motion insofar as obtaining this 
additional evidence.  And to be clear regarding the specific 
efforts needed to fulfill this duty to assist requirement, 
the Board instructed the RO/AMC to:

Contact the SSA and obtain the records associated 
with the veteran's disability claims.  
Specifically, request complete copies of his 
disability determination and associated medical 
records.  If these records are unavailable and 
further attempts to obtain them would be futile, 
expressly indicate this in the claims file.  
Also advise the veteran and his representative of 
this to comply with 38 C.F.R. § 3.159(e).  Any 
notice of the inability to obtain these records 
must contain the following information:  (i) the 
identity of the records VA was unable to obtain; 
(ii) an explanation of the efforts VA made to 
obtain the records; (iii) a description of any 
further action VA will take regarding the claim; 
and (iv) a notice that the veteran is ultimately 
responsible for providing this evidence.  
(Emphasis added).
Pursuant to this directive, additional SSA records were 
obtained and associated with the claims file for 
consideration in this appeal.  The actual disability 
determination, however, still has not been obtained from SSA 
- meaning a copy of the decision, itself.  Moreover, the 
Veteran has not been advised of the inability to obtain a 
copy of this decision (if indeed unavailable).  So the RO/AMC 
has not complied with the Board's prior remand instructions, 
thereby requiring another remand before the Board can 
readjudicate the Veteran's claims.  See Stegall v. West, 11 
Vet. App. 268 (1998) (holding that where the remand orders of 
the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance).

The Veteran also needs to be reexamined to determine whether 
he has an acquired psychiatric disorder, including aside from 
PTSD, as a result of his military service.  As already 
alluded to, he has been diagnosed with several psychiatric 
disorders other than PTSD, including an impulse control 
disorder, depressive disorder, dementia, and mood disorder.  
This is significant because, during the course of this 
appeal, the Court recently held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons, 23 Vet. App. at 3.  

So in light of the Clemons' decision, the issue on appeal is 
not just limited to the Veteran's purported entitlement to 
service connection for PTSD, but also includes the various 
other psychiatric disorders that have been diagnosed as well.  
Before this claim can be properly adjudicated, though, a VA 
examination and opinion are needed to determine whether the 
Veteran has an acquired psychiatric disorder as a result of 
his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Again contact the SSA - this time to 
request a copy of the disability 
determination (i.e., actual decision) 
concerning the Veteran's claim with that 
agency, not just the medical and other 
records used to decide his claim.  If a 
copy of the actual decision is not 
available and further attempts to obtain 
this additional evidence would be futile, 
expressly indicate this in the claims 
file and notify the Veteran in accordance 
with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of his current 
psychiatric disorders.  [Note:  there are 
several diagnoses - including PTSD, 
impulse control disorder, depressive 
disorder, dementia, and mood disorder.]  
To facilitate making this important 
determination, the claims file, including 
a complete copy of this remand, must be 
made available to the designated examiner 
for review of the pertinent medical and 
other history.  Following a review of the 
Veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner is asked to render 
an opinion on the etiology and 
approximate date of onset of all 
diagnosed psychiatric disorders 
identified.  In doing so, the examiner 
should comment on whether any psychiatric 
disorders are related to the confirmed 
incidents in which the Veteran was hit in 
the face with a pool ball in December 
1976 and then hit in the face with a pool 
cue in August 1978.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

3.  Then readjudicate the claims for 
service connection for blindness of the 
right eye, diagnosed as homonymous 
hemianopia, as well as for service 
connection for an acquired psychiatric 
disorder, inclusive of but not limited to 
PTSD, in light of any additional evidence 
received.  If the claims are not granted 
to the Veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


